Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/03/21.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Sommerfeld (US 7,641,425) was found to be the closest prior art.  Sommerfeld discloses a pocket hole jig including a guide block reciprocally carried by a guide holder (See Figure 1); a clamp assembly 108B positioned adjacent the guide holder to clamp a workpiece against the guide block (See Figure 1) wherein the guide block can be raised or lowered relative the guide holder (See Figure 1) and a gauge member 202 carried by the guide block to move therewith (See Figure 2), the gauge member including a scale divided into a plurality of zones representing the thickness of a workpiece.  
Sommerfeld does not disclose wherein the zones represent the range of distances through which the guide block moves, an indicator carried by the guide holder for indicating one of the plurality of zones by the position of the guide block relative the guide holder; and a series of different size screws, wherein each different size screw of the series corresponds to one of the plurality of zones.  
Sommerfeld further does not disclose wherein one of the plurality of zones being indicated by the position of the guide block relative the guide holder.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Sommerfeld, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 7, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722